Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tensile force transmitting member” (disclosed as a wire) in claims 6-8 and 12; “reinforcing member” (disclosed as a woven tube) in claims 9 and 17; and “fixing members” (shown as 9a-c) in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 refer to a “channel position identifier” that is configured to be “disposed in an inner surface of at least a portion of the endoscope channel in a longitudinal direction thereof” where several problems arise.  
The first is that the language implies the identifier is not necessarily located or positioned at the claimed location.  It is only configured to be disposed there.  Based on the disclosure, the Examiner does not see where the identifier is removable, but rather, appears to be fixed at the distal end of the over-tube.
The next problem is that the Examiner does not know what it means for the identifier (shown as element 5) to be disposed as claimed.  The Drawings do not appear to show identifier 5 disposed in an inner surface of 2.  Instead, 5 appears to be an extension of 4 where 5 defines 2 at the distal tip.  While 7 does appear to be between the endoscope channel 2 and the tool channels 3, it is not necessarily “in an inner surface”.

Claim 12 refers to “the identifying member” without providing proper antecedent basis for the term.  The term does not appear in claim 10, which is the claim from which claim 12 depends.  The term is introduced in claim 11.  Is claim 12 intended to depend from claim 11?  Does Applicant mean for the wires to attach to the channel position identifier.  The Examiner assumes that the wire attaches to the opaque identifying member as is disclosed and set forth in other claims.  Appropriate correction is required.
Claim 13 states “wherein the opaque identifying member is Y-shaped so as to enable tensile force transmitting wires to be securely attached to fixing members” where the language is somewhat confusing.  The Examiner assumes that the claim scope structurally includes both wires and fixing members.  As written, this seems to be the most reasonable interpretation, but the claim does not explicitly require it.  The claim is written in a functional manner with the shape allowing or enabling something to happen.  The Examiner recommends adding clarity by including the structures as positive limitations.  For example, the claim could read “the endoscope system of claim 11 further comprising tensile force transmitting wires, wherein the opaque identifying member is Y-shaped and includes fixing members so as to enable the force transmitting wires to be securely attached

The term "close" in claim 14 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is or is not “close” is not clearly set forth in the application.  How a person of ordinary skill in the art would determine whether or not the identifying member is close enough is not clear.  Therefore, the term is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, and 14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Robertson (US 2010/0286475).
Regarding Claim 1, Robertson discloses:
An over-tube comprising: 

a channel position identifier (130) configured to be disposed in an inner surface of at least a portion of the endoscope channel in a longitudinal direction thereof for indicating the position of the treatment tool channel with respect to the endoscope channel in a circumferential direction (see Fig. 2 showing the tip 130 at the distal end of the tubular member 122; light shield 178 is positioned between the imager and the tool in a way that acts to identify the location of the tool channel).

Regarding Claim 2, Robertson discloses wherein the channel position identifier is disposed in the vicinity of a distal end of the endoscope channel in the longitudinal direction thereof (see Figs. 2 showing 130 at the distal end of the endoscope channel 170).

Regarding Claim 3, Robertson discloses wherein the channel position identifier includes a transparent window part (body of 130 is transparent (Paragraph 0055)) and an opaque identifying member (178 is a light shield) wherein the opaque identifying member is disposed in a part around the endoscope channel (see Fig. 2 showing 178 adjacent to and surrounding the endoscope channel 170), the transparent window part 

Regarding Claim 4, Robertson discloses wherein the identifying member is disposed between the endoscope channel and the treatment tool channel (see Fig. 2 showing 178 between 170 and 174).

Regarding Claim 10, Robertson discloses:
An endoscopic system comprising: 
An over-tube being defined by an elongated tubular member (120), 
wherein the elongated tubular member having an endoscope channel (170) and at least one treatment tool channel (174) each of which being formed longitudinally along a length of the elongated tubular member and being spaced apart from one another within circumference of the elongated tubular member (see Fig. 2 showing the tube with an endoscope (imaging device136) in channel 170 and tool 176 in channel 174), 
an endoscope (imaging assembly including imager 136) being configured to be inserted into the endoscope channel (shown as inserted into 170 in Fig. 2), 

a channel position identifier (130) configured to be disposed in an inner surface of at least a portion of the endoscope channel in a longitudinal direction thereof for indicating the position of the treatment tool channel with respect to the endoscope channel in a circumferential direction (see Fig. 2 showing the tip 130 at the distal end of the tubular member 122; light shield 178 is positioned between the imager and the tool in a way that acts to identify the location of the tool channel).

Regarding Claim 11, Robertson discloses wherein the channel position identifier includes a transparent window part (body of 130 is transparent (Paragraph 0055)) and an opaque identifying member (178 is a light shield) wherein the transparent window part is forming as the inner surface of at least the portion of the endoscope channel in the longitudinal direction thereof (see Fig. 2 showing the transparent body forming at least a portion of the channel 170), and the opaque identifying member is disposed in a portion in a circumferential direction radially outwardly of the window part (see Fig. 2 showing 178 radially away from the transparent portion of 130).

Regarding Claim 14, Robertson discloses wherein the opaque identifying member is disposed in a portion close to the treatment tool channels across the second straight line B from the endoscope channel (see Fig. 2 showing 178 in relation to 174; a straight line can be drawn from 170 through 178).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2010/0286475) in view of Ito (US 2014/0378847).
Robertson discloses the invention substantially as claimed as stated above.  Robertson further discloses making 22 flexible (see Paragraph 0032) where 22 is considered to be substantially similar to 122.  Robertson does not explicitly disclose wherein the identifying member is made of a material that is higher in rigidity than a material of the elongated tubular member.  Ito teaches making a light shield of metal or resin that is designed to help prevent the optical member from bending (see Paragraph 0105).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson’s light shield to be made from a rigid material as taught to be beneficial by Ito.  Such a modification can both shield light and help prevent bending of an optical member by adding structural rigidity to it.

Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2010/0286475) in view of Hoffman (US 2007/0066869).
Robertson discloses the invention substantially as claimed as stated above.
Claims 9 and 17, Robertson does not explicitly disclose a reinforcing member being used to increase the torsional rigidity of the elongated tubular member.  Generally, such members are known in the art (braids, weaves, or using materials having additional rigidity).  Hoffman teaches using braiding, coils, wires, coextrusions, or the like with a sheath to reinforce it (see Paragraph 0030).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson’s tubular member to include a reinforcing member as taught by Hoffman and is generally known in the art.  Such a modification provides a means to reinforce the sheath as is known in the art (see Conclusion for additional references).

Regarding Claim 15, Robertson does not explicitly disclose wherein the at least one treatment tool channel is defined by three or more treatment tool channels and wherein the opaque identifying member is disposed among the three or more treatment tool channels.  Hoffman teaches using multiple channels (Fig. 1 shows four and Fig. 2 shows three channels 201).  Additional channels allow for multiple tools or functions (suction, fluid delivery, for example) to be used at the target site at the same time.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson’s device to include Hoffman’s multiple channels.  As seen in Robertson Fig. 2, the light shield is between the tool channel 174 and the scope channel 170 such that as tool channels are added, light shields need to be added between them and the scope channel.  Such a modification allows for multiple tools or functions to be used at the target site at the 

Regarding Claim 16, Robertson does not explicitly disclose wherein the at least one treatment tool channel is defined by two identical treatment tool channels being formed longitudinally along the length of the elongated tubular member to receive respective treatment tools. Hoffman teaches using a sheath with two or more identical channels for various tools and functions (see Fig. 3, for example showing two channels 301; see also Figs. 1 and 2 showing a sheath with multiple channels).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson’s device to include Hoffman’s multiple channels.  Such a modification allows for multiple tools or functions to be used at the target site at the same time.

Allowable Subject Matter
Claims 6-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chin et al. (US 2010/0069716) as an example of a sheath with a braid; Yang et al. (US 2011/0066401) indicating that stainless steel with an antireflective coating is known to be used as an opaque light shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795